Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00924-CR
____________
 
JOSHUA DWAYNE MITCHELL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County, Texas
Trial Court Cause No. 982,856
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of theft.  In accordance with the terms of a plea
bargain agreement with the State,[1]
the trial court sentenced appellant on August 19, 2004, to confinement for 35
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).
 




[1]   The plea bargain documents reveal appellant pled
guilty without an agreed recommendation from the State on sentencing, but the
State agreed to a cap on punishment of 35 years=
confinement.